Title: To Thomas Jefferson from Edward Dillard, 18 October 1808
From: Dillard, Edward
To: Jefferson, Thomas


                  
                     Sir,
                     Petersburg 18th. Octo. 1808
                  
                  I took the liberty, during the absence of the Secretary of War, from Washington to enclose you some letters of recommendation in favor of Mr. Walter Bourke, who is anxious to obtain a Commission in the army. The second Lieut. to my company has not yet been made known to me, and the bearer Mr. Jameson who is my Ensign intends to make application for it, provided the appointment has not  been made—In case Mr. J. meets success, Mr. Burke will then be glad to accept the Ensigncy. If you will have the goodness to communicate with Mr. J. he will write me on the subject.
                  I have the honor to be Very Respectfully, Sir Yr Ob Servant
                  
                     E Dillard, Capt.
                     5th. U S Regt. Infy.
                  
                  
               